DETAILED ACTION
This Office Action is in response to Application 16/971,019 filed on August 19, 2020. 
Claims 1 – 20 are being considered on the merits. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on June 3 , 2021 has been received.

Information Disclosure Statement
Applicant submitted two information disclosure statements (IDS). The first information disclosure statement (IDS) submitted on August 19  2020 was filed on the mailing date of the Application 16/971,019 filed on August 19, 2020. The second information disclosure statement (IDS) submitted on June 13, 2022 was filed after the mailing date of the Application 16/971,019 filed on August 19, 2020. The both submissions are in compliance with the provisions of 37 CFR  1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 371.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). As required by 37 CFR 1.55, the certified copy of the foreign application submitted on August 19, 2020 has been filed in the Application 16/971,019 filed on August 19, 2020.

Drawings
The drawings filed on August 19, 2020 are accepted.

Claim Objections
Claim 1, the second limitation specifically, is objected to because of the following informality: a typo “a” preceding “local control unit.” Appropriate correction is required. For examination purposes, the second limitation shall be construed as “at least one local control unit.” 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that use the word “means” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
"receiving means," "command processing unit," "local control unit," "load interface unit," and "command processing unit," in claims 1, 4, 9, 12, 16.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations)to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more or non-statutory subject matter.
STEP 1
Claim 16 recites a method “for controlling . . . of the load control device,” which is a method. Thus, the claim is directed to a method and falls within at least one of the four categories of the patent eligible subject matter, under 35 U.S.C. 101. 

STEP 2A PRONG ONE
Notwithstanding that claim 16 falls within at least one of the four statutory categories, claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed method recites the following limitations: “receiving remote load control commands,” “generating local load control commands,” “processing a stack of the remote load control commands and/or the local load control commands,” and “implementing an effective load control command containing at least one instruction for the effecting of the load control operations based on the stack for effecting load changing operations influencing the state of operation . . . based on the at the at least one instruction.”

The first limitation “receiving remote load control commands,” as drafted, this limitation is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind, but for the recitation of generic computer peripherals (i.e., receiving means, and remote command centre). For example, “receiving” in the context of the claim encompasses a user listening to the recitation of load control commands. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

Similarly, the second limitation “generating local load control commands,” as drafted, this limitation is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind, but for the recitation of generic computer peripherals (i.e., local control unit, and load control device). For example, “generating” in the context of the claim encompasses the user mentally composing and reciting local load control commands. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the second limitation recites an abstract idea.

The third limitation “processing a stack of the remote load control commands and/or the local load control commands,” as drafted, this limitation is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind, but for the recitation of generic computer peripherals (i.e., command processing unit, and load control device). For example, “processing” in the context of the claim encompasses the user reviewing and making a judgement upon a stack of remote and local load control commands. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the second limitation recites an abstract idea.

Finally, the fourth limitation “implementing an effective load control command containing at least one instruction for the effecting of the load control operations based on the stack for effecting load changing operations influencing the state of operation . . . based on the at the at least one instruction,” as drafted, this limitation is a process that, under its broadest reasonable interpretation, but for the recitation of a generic computer components (e.g., electric load, load interface unit, load control device). For example, “implementing” in the context of the claim encompasses the user deciding which load control command is most effective. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the fourth limitation recites an abstract idea.

Accordingly, the claim 16 recites four abstract ideas, which are judicial exceptions. 

STEP 2A PRONG TWO
Next, 35 U.S.C 101 requires the Examiner to determine whether one or more of the four abstract ideas are directed towards a judicial exception/abstract idea. In other words, an idea/judicial exception is not integrated into a practical application. In the Examiner’s view, the four recited judicial exceptions (i.e., abstract ideas) are not integrated into a practical application

Besides the four aforementioned abstract ideas, the claim 16 recites seven additional elements:  1) language linking the method to a particular field of controlling a state of operation of at least one electrical load, 2) six generic devices (i.e., load control device, receiving means,  remote command centre, local control unit, load interface unit, and command processing unit ) for executing the four judicial exceptions. The first additional element is literally nothing more than attempt to generally link the use of the judicial exceptions to a particular field of electronic control. Secondly, the other additional elements “load control device” and “receiving means” are recited at a high‐level of generality (i.e., as a generic computer components performing a generic computer functions of processing information and outputting) such that they amount to no more than mere instructions to apply the exceptions using generic computer components. Accordingly, the seven additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. Even when viewed in combination, the additional elements in this claim do no more than automate mental processes that the user used to perform manually, using the load control device and command processing unit as tools. Therefore, claim 16 is directed to an abstract idea.

STEP 2B
Last, 35 U.S.C 101 requires the Examiner to determine whether claim 16 includes additional elements that are sufficient to amount to significantly more than the judicial exceptions. In the Examiner’s view, claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions.

As discussed above with respect to integration of the abstract ideas into a practical application, the additional element that the claimed method is to be applied to a system is no more than an attempt to generally link the use of the judicial exceptions to the particular field of controlling a state of operation of at least one electrical load. A mere attempt to generally link the use of judicial exception to a field of use cannot provide an inventive concept. Moreover, as described above with respect to integration of abstract ideas into a practical application, the additional elements of using a computer components to perform the processing and outputting amount to no more than mere instructions to apply the exceptions using a generic computer components. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. Again, as mentioned above with respect to integration of abstract ideas into a practical application, the additional elements in this claim, even when viewed in combination, do no more than automate mental processes that the user used to perform by hand in the field of electrical load control, using the generic computer components as tools. Accordingly, claim 16, as a whole, does not provide an inventive concept and is not patent eligible.

Claims 17- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As a claim that depends upon claim 16, claim 17 inherits the abstract ideas from claim 16 and is representative of claims 17 -20. Moreover, claim 17 includes additional elements that further detail the inherited abstract ideas (i.e., providing a series of process values). Merely further detailing an abstract idea is no more than re-reciting the abstract idea because the further detailed abstract idea remains either a process capable of performance in the mind or a mathematical concept. Accordingly, claim 17 (as well as claims 18-20) does not include any additional elements that would integrate the judicial exception into practical application or amount to significantly more than the abstract idea.

With respect to claim 1 - 15, they are substantially similar to claims 16 - 20, respectively, and are rejected in the same manner, and the same reasoning applying.

EXAMINER NOTE: The Examiner suggests that the Applicant amend the claims 1 and 16 and include a limitation renders the claims compliant with 35 U.S.C. 101 (e.g., using the effective load control command to adjust at least one electrical load).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as
being indefinite for failing to particularly point out and distinctly claim the subject matter which the
inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards
as the invention. The claim limitation “load control operations” in claim 1 may be construed in an indefinite manner. On the one hand, it may be construed as having the same scope as the claim limitation “load changing operations” in the third limitation of claim 1. On the other hand, it may be
construed has having a scope that differs from the scope of the claim limitation “load changing operations” in claim 1. Amend the claim, as well as the specification if necessary, so that the claim limitations in claim 1 ( and claim 16) can no longer be read as indefinite. For examination purposes, claim limitation “load control operations” in claim 1 and claim limitation “load changing operations” in claim 1 shall be construed as having the same scope, and, thus, are the same. Claim 16 is rejected under 35 U.S.C 112(b) for the exact same reason that claim 1 is rejected under this provision. Claims 2 -15, and 17-20 are rejected under 35 U.S.C. 112(b) due to dependency. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 20 are rejected under 102(a)(1) as being anticipated by Fleck (US Pub. 2010/0070103). 

Regarding claim 1, Fleck teaches: 
a load control device for controlling a state of operation of at least one electrical load, the load control device (Abstract) comprising: 
at least one receiving means for receiving remote load control commands from at least one remote command centre (Fig 1, module 10 & 12, paras [0031] – [0032] & [0038]; see also para [0033] “acts as a modem passing commands” & [0039]: “remote interface”); and/or 
at least one a local control unit for generating local load control commands at the load control device (para [0039]: “autonomous load control commands”; see also para [0038]); and 
at least one load interface unit for effecting load changing operations influencing the state of operation of the at least one electric load (para [0032]: “control ports CP1-Cpn”),
 and at least one command processing unit connected to the receiving means and/or to the at least one load interface unit (para [0040]; see also para [0041]), and
 configured to process a stack of the remote load control commands and/or the local load control commands for generating based thereon an effective load control command containing at least one instruction for the effecting of the load control operations (paras [0039] – [0041], [0053]; see also claim 40: “effectively manage the total load”).

Fleck specifically teaches (underlines and red boxes are added for emphasis by the Examiner): 

    PNG
    media_image1.png
    779
    619
    media_image1.png
    Greyscale

[0031] Referring to FIG. 1, a load control unit or LCU generally indicated 10 is installed at a customer's site. The LCU is attached either directly to each piece of locally controlled equipment E (indicated E1-En), or wirelessly (via RF) to each remotely controlled piece of equipment RE (indicated RE1-REn), at that location that is to be load controlled. During installation, information (including each piece of equipment's short cycle limits) is either programmed into the LCU, or recorded and sent to the unit vi aa communications link. Once all necessary connections are made, the LCU is powered and normal operation begins. The LCU is programmed with an algorithm by which it affects the shedding of load when a load control event subsequently occurs.

[0032] A load control logic unit 12 of LCU 10 monitors, records, and updates usage profiles of the pieces of equipment, whether these pieces are connected directly or wirelessly to the LCU. The LCU includes a plurality of control ports CP1-CPn through which equipment is directly connected to the LCU; as well as a plurality of remote control ports for the remotely located equipment RE1-REn. Load control commands promulgated by LCU 10 are supplied to a load control switch LCS1-LCSn for the respective pieces of equipment being directly controlled.

[0033] For the remotely located equipment, control switches RLS1-RLSn, sensing circuitry RPS1-RPSn, and load control logic units 12R1-12Rn are located in proximity to the equipment so that an RF wireless link may, for example, be provided by LCU 10. Now, LCU 10, in effect, acts as a modem passing commands to the remote load control logic units 12R1-12Rn. The respective remote units then individually determine how to control (shed) the load to which each unit is connected. In another embodiment of the invention, LCU 10 receives a command to shed X % of the load connected to it(either directly or wirelessly). The LCU then ranks the respective loads controlled by the various load control logic units, determines how to distribute the X % among them and sends appropriate
commands to the various units. Regardless of the control strategy employed, the setup shown in FIG.1 provides a great amount of flexibility for the LCU and enhances its ability to control a wider range (both in regards to type of, and distance from the LCU) of equipment. Operationally, the pieces of remote equipment RE are profiled by the load control logic units of the LCU 10 in proximity to them. Each load control logic unit then stores the usage profile for its associated piece of equipment and controls the shedding of load by the piece of equipment during a load control event, as further described hereinafter.

[0038] Once an energy usage profile has been established, LCU 10 controls power flowing to the equipment using direct and/or autonomous load control commands. A direct load control command is issued in a number of ways. For example, it can be remotely sent to LCU 10 from the utility using a communications link such as a two-way-automatic communications system or TWACS.RTM., or by RF communications. It can also be issued locally using a personal computer (PC), or a handheld device. Local communications may be wired or wireless.

[0039] Autonomous load control commands are self generated by LCU 10 which is programmed with a set of instructions or rules according to which load control commands are issued. For example, LCU10 will monitor its own input power (voltage and frequency) and based upon variations in these, typically an under-voltage or under-frequency condition which persists for longer than a predetermined time period, decide to protect the customer's equipment and the utility from a potential brown out condition, by issuing a load control command. At any given time, the operational state of LCU 10 can be displayed to a local user via a directly connected user interface or via a remote interface.

[0040] Direct and autonomous load control commands are generated at any given time, even while other load control commands are being executed. Management of multiple load control commands relies on pre-established priority schemes that dictate the particular command with which LCU 10 must comply when conflicting commands occur. Tables 1 and 2 below outline two exemplary command priority schedules LCU 10 may employ. The first list (Table 1) of priorities sets forth the ability for an emergency SCRAM (full load shed) command by LCU 10 which takes priority over all load control commands; but which also sets forth other autonomously generated commands that take precedence over all remaining load control commands. The second list (Table 2) of priorities highlights the giving of preference of any utility generated (remote) command over any autonomous command, with the exception of a command that attempts to shed more than 50% of the profiled load.

[0041] Once a particular load control command is accepted, LCU 10 determines when to switch-in or switch-out power to the controlled equipment. The decision is made by evaluating each piece of equipment's usage profile in light of both control command parameters and the piece of equipment's short cycle limits. Short cycle limits are used to prevent what is known as "short cycling" of a piece of equipment and typically involves load protected equipment that uses compressors. Short cycle limits define a minimum run time (MRT) and a minimum shed time (MST) for a piece of equipment so as to protect the equipment. For example, equipment using compressors must be given adequate time for pressures to equalize within the equipment before the equipment's power is cycled "on" or "off". In addition, each piece of equipment typically has different short cycle limits which are based on the respective design of the equipment. This information is programmed into LCU 10 and taken into account by the LCU in determining when load control signals are to be sent to individual pieces of equipment so that pressure builds up in a piece of equipment's compressor, when the equipment is shut down, is given time to equalize so the unit can be safely turned back on. It will be understood that a similar concern exists with turning the piece of equipment off prematurely. This is further discussed hereafter with respect to FIG. 3.

[0053] If the piece of equipment now calls for power (e.g., the user turns it "on"), the amount of dispatchable load is reduced as power is supplied to the piece of equipment. This is because the equipment now adds a load to the system. The equipment is allowed to run for the time specified by cycle control parameters computed for the sub-interval in which the piece of equipment is brought back on line. If the piece of equipment subsequently is still online, and the allotted duration for allowing the equipment to run, as computed by load control logic unit 12, expires, LCU 10 sends an appropriate load shed command to the load control switch for that piece of equipment. Now, the piece of equipment E is held off for the time defined by cycle control parameters. Once the specified time, again as determined by load control logic unit 12 has elapsed, a new cycle begins and the process repeats itself for the remainder of the control period. As time progresses and LCU 10 moves from one sub-interval to the next, the amount of dispatchable load may change as will the cycle control parameters.

Regarding claim 2, Fleck teaches all the limitations of claim 1. 
Fleck further teaches, wherein:  
the command processing unit is configured to generate a command sequence of effective load control commands (paras [0039] – [0041], [0053]; see also claim 40: “effectively manage the total load”).

Regarding claim 3, Fleck teaches all the limitations of claim 1. 
Fleck further teaches, wherein:  
the instruction includes an instruction value at least partly defining the state of operation of the load, and a time duration value defining a duration time of validity of the instruction value (paras [0039] – [0041], [0053]; see also claim 40: “effectively manage the total load”).

Regarding claim 4, Fleck teaches all the limitations of claim 1. 
Fleck further teaches, wherein:  
the at least one command processing unit is configured to administrate a priority table listing the load control commands sorted according to a respective command priority parameter (paras [0039] – [0041], [0053]; see also claim 40: “effectively manage the total load”).

Regarding claim 5, Fleck teaches all the limitations of claim 4. 
Fleck further teaches, wherein:
 an individual priority level is assigned to each of the command priority parameters in the priority table (paras [0033], and [0039] – [0041], [0053]; see also claim 40: “effectively manage the total load”).

Regarding claim 6, Fleck teaches all the limitations of claim 5. 
Fleck further teaches, wherein:
each of the priority levels constitutes a state machine on its own (paras [0033], and [0039] – [0041], [0053]; see also claim 40: “effectively manage the total load”).

Regarding claim 7, Fleck teaches all the limitations of claim 6. 
Fleck further teaches, wherein:
processing states of the state machine (paras [0032] – [0033], and [0039] – [0041], [0053]; see also claim 40: “effectively manage the total load”) comprise: 
a start delay value representing a time span between start of a load control command  (paras [0032] – [0033], and [0039] – [0041], [0053]; see also claim 40: “effectively manage the total load”),
and implementation of the at least one instruction, an iteration value for defining a number of iterations of implementing the instruction , and a termination value  for indicating termination of a load control command  (paras [0032] – [0033], and [0039] – [0041], [0053]; see also claim 40: “effectively manage the total load”).

Regarding claim 8, Fleck teaches all the limitations of claim 4. 
Fleck further teaches, wherein:
the priority table  is attributed with a persistence value defining a persistence of the load control commands over a time of an electrical power outage (paras [0032] – [0033], and [0039] – [0041], [0053]; see also claim 40: “effectively manage the total load”).


Regarding claim 9, Fleck teaches all the limitations of claim 1. 
Fleck further teaches, wherein:
the at least one command processing unit is configured to address a load based on a characteristics-vector defining individual technical characteristics of the at least one electrical load (paras [0033], and [0039] – [0041], [0053]; see also claim 40: “effectively manage the total load”).
 
Regarding claim 10, Fleck teaches all the limitations of claim 1. 
Fleck further teaches, wherein: 
a command group vector comprises a plurality of the characteristics vectors (paras [0033], and [0039] – [0041], [0053]; see also claim 40: “effectively manage the total load”).

Regarding claim 11, Fleck teaches all the limitations of claim 1. 
Fleck further teaches, wherein: 
the load control device comprises at least one appliance control arrangement  configured to operate a plurality of loads  associated to an appliance (paras [0033], and [0039] – [0041], [0053]; see also claim 40: “effectively manage the total load”).

Regarding claim 12, Fleck teaches all the limitations of claim 11. 
Fleck further teaches, wherein: 
each appliance control arrangement is provided with at least one of the local control unit, the load interface unit, and the command processing unit (paras [0033], and [0039] – [0041], [0053]; see also claim 40: “effectively manage the total load”).

Regarding claim 13, Fleck teaches all the limitations of claim 11. 
Fleck further teaches, wherein: 
the load control device comprises a common source module configured to define at least one event common to a plurality of the appliance control arrangements  (paras [0033], and [0039] – [0041], [0053]; see also claim 40: “effectively manage the total load”).

Regarding claim 14, Fleck teaches all the limitations of claim 11. 
Fleck further teaches, wherein: 
the load control device comprises a command dispatching module  configured to dispatch received remote load control commands  to the at least one appliance control arrangement (paras [0033], and [0039] – [0041], [0053]; see also claim 40: “effectively manage the total load”).

Regarding claim 15, Fleck teaches all the limitations of claim 1. 
Fleck further teaches: 

a control system comprising at least one load control device (Abstract).

Regarding claims 16 - 20, Fleck teaches a load control device for controlling a state of operation of at least one electrical load. Therefore, Fleck teaches the method controlling state of operation of at least one electrical load. 


Conclusion
Newman (US Pat. 10,342,103): teaches using control device to control multiple feedback devices. 
Sutradja (US Pub. 2008/0157938): teaches the method for generating a load command. 
Oh (US Pub. 2014/0188296): teaches the method for controlling a load.  

12. Any inquiry concerning this communication or earlier communications from the examiner should be
directed to AMEIR MYERS whose telephone number is (571)272-8160. The examiner can normally
be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
THOMAS LEE can be reached on (571) 272‐3667. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppairmy.
uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        11/3/2022



							/CHUN CAO/                                                                                                     Primary Examiner, Art Unit 2115